17-2263
     Romero-Flores v. Barr
                                                                                      BIA
                                                                            Christensen, IJ
                                                                         A206 688 042/043
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                              AMENDED SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 23rd day of January, two thousand twenty.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            JOHN M. WALKER, JR.,
 9                 Circuit Judges.1
10   _____________________________________
11
12   GLENDA XIOMARA ROMERO-FLORES,
13   DIEGO SAUL SANTOS-ROMERO,
14            Petitioners,
15
16                     v.                                         17-2263
17                                                                NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONERS:                   Peter E. Torres, New York, NY.
24
25   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
26                                      Attorney General, Civil Division;
27                                      Claire L. Workman, Senior
28                                      Litigation Counsel; Maarja T.

     1Judge Christopher F. Droney, who was originally assigned to the panel, retired
     from the Court, effective January 1, 2020, prior to the resolution of this case.
     The remaining two members of the panel, who are in agreement, have determined
     the matter. See 28 U.S.C. § 46(d); 2d Cir. IOP E(b); United States v. Desimone,
     140 F.3d 457, 458–59 (2d Cir. 1998).
1                                       Luhtaru, Trial Attorney, Office of
2                                       Immigration Litigation, United
3                                       States Department of Justice,
4                                       Washington, DC.
5
6           UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10          Petitioners Glenda Xiomara Romero-Flores and her son

11   Diego Saul Santos-Romero, natives and citizens of Honduras,

12   seek review of a June 30, 2017, decision of the BIA affirming

13   a January 9, 2017, decision of an Immigration Judge (“IJ”)

14   denying Romero-Flores’s application for asylum, withholding

15   of removal, and relief under the Convention Against Torture

16   (“CAT”).      In re Glenda Xiomara Romero-Flores, Diego Saul

17   Santos-Romero, Nos. A 206 688 042/043 (B.I.A. June 30, 2017),

18   aff’g Nos. A 206 688 042/043 (Immig. Ct. N.Y. City Jan. 9,

19   2017).        We   assume    the    parties’   familiarity        with    the

20   underlying facts and procedural history in this case.

21          Under the circumstances of this case, we have considered

22   both    the   IJ’s   and    the   BIA’s   opinions   “for   the    sake   of

23   completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
24   524, 528 (2d Cir. 2006).           The applicable standards of review




                                           2
 1   are well established.            See 8 U.S.C. § 1252(b)(4)(B); Y.C. v.

 2   Holder, 741 F.3d 325, 332 (2d Cir. 2013).

 3         Because Romero-Flores expressly waives her CAT claim, we

 4   address only asylum and withholding of removal.                         To establish

 5   eligibility      for     asylum    and       withholding         of   removal,   “the

 6   applicant must establish that race, religion, nationality,

 7   membership in a particular social group, or political opinion

 8   was or will be at least one central reason for persecuting

 9   the     applicant.”               8 U.S.C.          § 1158(b)(1)(B)(i);           id.

10   § 1231(b)(3)(A); see also Matter of C-T-L-, 25 I. & N. Dec.

11   341, 348 (BIA 2010).             Asylum or withholding of removal “may

12   be    granted        where    there     is       more    than     one   motive    for

13   mistreatment, as long as at least one central reason for the

14   mistreatment is on account of a protected ground.”                          Acharya

15   v.    Holder,    761 F.3d 289,    297       (2d    Cir.    2014)   (internal

16   quotation marks omitted).               An applicant “must provide some

17   evidence        of      [a      persecutor’s             motives],      direct     or

18   circumstantial.”             INS v. Elias-Zacarias, 502 U.S. 478, 483

19   (1992); see also Manzur v. U.S. Dep’t of Homeland Sec., 494

20 F.3d 281, 291 (2d Cir. 2007).

21         Romero-Flores has waived her claim that she was harmed

22   on account of her political opinion or membership in a social

23   group based on her gender; she presses only her family-based

                                                  3
1    social group claim.         See Yueqing Zhang v. Gonzales, 426 F.3d
2    540, 545 n.7 (2d Cir. 2005).

3          Substantial evidence supports the agency’s determination

4    that Romero-Flores failed to demonstrate that the harm she

5    suffered or fears would be on account of her membership in a

6    family-based       social    group.           Romero-Flores’s     testimony

7    regarding a connection between the robbery of her store in

8    2014, and her father, who had previously owned the store and

9    had been robbed and killed by gang members in 1989, was

10   speculative given the length of time between those events and

11   the fact that the only connection she could make is that the

12   gang members may have known that the store was robbed in the

13   past and thus thought it would be a good target.                     However,

14   she also testified that the people who robbed her were not

15   the people who killed her father, and she did not have any

16   reason to think that they were connected to her father’s

17   killers.    Her attempt to identify a nexus between her harm

18   and   a   social    group    of   her       family   members   was   further

19   undermined by her concession that, other than her father, no

20   family members had been threatened by gang members.                       See

21   Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d Cir. 1999)

22   (finding claimed fear of future persecution weakened when

23   similarly    situated       family      members      remain    unharmed    in

                                             4
1    petitioner’s native country).                Finally, Romero-Flores also

2    acknowledged that the men who robbed her would not have been

3    interested in her if she did not have money.                   This record

4    provides substantial evidence for the agency’s conclusion

5    that Romero-Flores was targeted because she was thought to

6    have    money.   This    harm   as       a    result   of   “general   crime

7    conditions” does not constitute persecution on account of a

8    protected ground.       Id. at 314; see Ucelo-Gomez v. Mukasey,

9    509 F.3d 70, 74 (2d Cir. 2007) (“harm motivated purely by

10   wealth is not persecution”).                 This nexus determination is

11   dispositive of both asylum and withholding of removal.                   See

12   8 U.S.C. §§ 1158(b)(1)(B)(i), 1231(b)(3)(A)

13          For the foregoing reasons, the petition for review is

14   DENIED.    As we have completed our review, any stay of removal

15   that the Court previously granted in this petition is VACATED,

16   and any pending motion for a stay of removal in this petition

17   is DISMISSED as moot.      Any pending request for oral argument

18   in this petition is DENIED in accordance with Federal Rule of

19   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

20   34.1(b).

21                                   FOR THE COURT:
22                                   Catherine O’Hagan Wolfe,
23                                   Clerk of Court



                                          5